DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 9-10, 15, and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 6, 9, 10, 15, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. US 4,990,811.

Regarding claim 1, Nakata discloses a motor (Fig. 2) comprising: a commutator (38)(Fig. 2); a conductive brush (48)(Fig. 3) including a part (48D, surface of brush in contact with commutator)(Fig. 1) in contact with the commutator (38); and a bracket (Fig. 3) including a first wall part (44A)(Fig. 3), and a first deformable part (62A on left hand side of Fig. 9) in contact with a first surface (48B)(Fig. 9) of the conductive brush (48)(Fig. 3) and with a surface of the first wall part (44A)(Fig. 3), wherein the part of the conductive brush (48)(Fig. 3) in contact with the commutator (38)(Fig. 2) extends along a longitudinal extent (S)(Fig. 2) of the conductive brush (48) toward the commutator (38), the first deformable part (62A on left hand side of Fig. 9) is in contact with a center part of the conductive brush (center of 48) between the part of the conductive brush (48) in contact with the commutator (48D, surface of conductive brush in contact with commutator)(Fig. 1) and a root of the conductive brush (48A, bottom face)(Fig. 1), a part at the surface of the first wall part (44A)(Fig. 3) corresponds to the center part of the conductive brush (center of 48), the part in the surface of the first wall part (surface of 44A)(Fig. 3) being inclined (at incline angle                         
                            θ
                        
                    )(Fig. 6) with respect to the first surface of the conductive brush (surface of 48).
Nakata fails to disclose the part of the surface of the first wall part is closer to the first surface of the conductive brush on the commutator side of the conductive brush than to the first surface of the conductive brush on a root side of the conductive brush.
In re Aller, 105 USPQ 233.

Regarding claim 2, Nakata discloses a second deformable part (62A on right hand side of Fig. 9), wherein the conductive brush (48) includes the first surface (48B)(Fig. 9) and a second surface (44B)(Fig. 1), and the first deformable part (62A on left hand side of Fig. 9) is in contact with the first surface (48B)(Fig. 9) of the conductive brush (48), and the bracket (Fig. 3) includes a second wall part (44C)(Fig. 10D), and the second deformable part (62A on the right hand side of Fig. 9) being in contact with the second surface (44B)(Fig. 1) of the conductive brush (48) and a surface of the second wall part (surface of 44C)(Fig. 10D), wherein the second deformable part (62A on right side of Fig. 9) is in contact with a center part of the conductive brush (center of 48) between the part  (48D, face of brush in contact with commutator)(Fig. 1) of the conductive brush (48) in contact with the commutator (38)(Fig. 2) and a root (48A)(Fig. 1) of the conductive brush (48), and a part at the second wall part (part of 44C)(Fig. 10D) corresponding to the center part of the conductive brush (center of 48), the part in the second wall part (44C)(Fig. 10D) being inclined (inclined at angle                         
                            θ
                        
                    )(Fig. 6) with respect to the second surface (48B)(Fig. 1) of the conductive brush (48), and the part at the second wall part (part of 44C)(Fig. 10D) corresponding to the center part of the 

Regarding claim 3, Nakata discloses one of the first deformable (62A on left side of Fig. 9) part and the second deformable part (62A on right side of Fig. 9) includes restoring force (leaf springs have a restoring force).

Regarding claim 5, Nakata discloses a length between the root (48A, bottom face)(Fig. 1) of the conductive brush (48) and the part of the conductive brush (48D, face of brush in contact with commutator)(Fig. 1) in contact with the commutator (38)(Fig. 2) is represented as L.
Nakata fails to disclose the first deformable part is in contact with a range of greater than or equal to L/4 of the first surface of the conductive brush including a position at a center between the root of the conductive brush and the part of the conductive brush in contact with the commutator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first deformable part is in contact with a range of greater than or equal to L/4 of the first surface of the conductive brush including a position at a center between the root of the conductive brush and the part of the conductive brush in contact with the commutator, since it has been held that where In re Aller, 105 USPQ 233.

Regarding claim 6, Nakata discloses a length between the root (48A, bottom face)(Fig. 1) of the conductive brush (48) and the part of the conductive brush (48D, face of the brush in contact with commutator)(Fig. 1) in contact with the commutator (38)(Fig. 2). is represented as L.
Nakata fails to disclose the second deformable part is in contact with a range of greater than or equal to L/4 of the second surface of the conductive brush including a position at a center between the root of the conductive brush and the part of the conductive brush in contact with the commutator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second deformable part is in contact with a range of greater than or equal to L/4 of the second surface of the conductive brush including a position at a center between the root of the conductive brush and the part of the conductive brush in contact with the commutator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 9, Nakata  discloses the first deformable part or the second deformable part (48A)(Fig. 9) includes a plurality of resins (col. 3, lines 10-15).




Regarding claim 15, Nakata discloses the motor (Fig. 2) according to claim 1, comprising: a frame (12)(Fig. 2), and a magnet (26)(Fig. 2).

Regarding claim 18, Nakata discloses a rotary apparatus (14)(Fig. 2) comprising the motor (Fig. 2) according to claim 1.

Regarding claim 22, Nakata fails to disclose the plurality of resins includes a gel or grease (col. 3, lines 10-15).


Regarding claim 23, Nakata discloses the plurality of resins includes the plurality of resins includes a rubber (col. 3, lines 10-15).


Regarding claim 24, Nakata discloses a terminal part (68)(Fig. 9) is arranged at the bracket (Fig. 3), and an end part of the conductive brush (end of 48)(Fig. 3) is arranged on the side opposite to the commutator side (48D, face of brush in contact .

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata US 4,990,811 in view of Li et al. US 2017/0366054.

Regarding claim 19, Nakata fails to disclose an air condition system comprising: a louver driven by the rotary apparatus according to claim 18.
In the same field of endeavor, Li teaches an air conditioning system (see paragraph 6, HVAC system) comprising: a louver driven by the rotary apparatus (4) according to claim 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an air conditioning system comprising: a louver driven by the rotary apparatus in Nakata, as taught by Li, in order to produce fresh air for the vehicle compartment.


In the same field of endeavor, Li teaches a vehicle comprising the air condition system (see paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a vehicle comprising the air conditioning system in Nakata, as taught by Li, in order to produce fresh air for the vehicle department.

Regarding claim 21, Nakata fails to disclose a vehicle comprising the motor according to claim 1.
In the same field of endeavor, Li teaches a vehicle comprising the motor (see paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a vehicle comprising the motor in Nakata, as taught by Li, in order to provide fresh air to the vehicle compartment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        







	/THIENVU V TRAN/                                                         Supervisory Patent Examiner, Art Unit 2839